ORDEN
Debido a la no intervención de la Jueza Presidenta Se-ñora Naveira Merly y de los Jueces Asociados Señor Fuster Berlingeri y Señora Fiol Matta, y a la inhibición del Juez Asociado Señor Hernández Denton, en el caso Núm. CP-1997-16, In re Silva Iglecia, 162 D.P.R. 105 (2004), se constituye una Sala Especial integrada por el Juez Asociado Señor Rebollo López, como su Presidente, y los Jueces Aso-*105ciados Señores Corrada Del Río y Rivera Pérez, a los fines de atender el caso.
Lo decreta y firma.
{Fdo.) Francisco Rebollo López Juez Asociado
Certifica:
{Fdo. )Patricia Otón Olivieri

Secretaria del Tribunal Supremo